DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The amendment filed December 3rd, 2020 has been entered. Claims 1 – 5 are pending in the application. 
Drawings
The drawings filed on April 23rd, 2018 have been entered and accepted.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2010/0291370) in view of Tokoro (US 5679450)
Regarding claim 1, Jones teaches a method for producing a resin composite (Abstract), the method comprising: providing at least one fiber-reinforced resin material (ref. #6, #8) comprising fibers and a resin (Para. 63), providing a resin expanded body (ref. #4), providing at least one hole (ref. #20) in a surface of the resin expanded body (Fig. 1), arranging the at least one hole at an interface between the resin expanded body and the at least one fiber-reinforced resin material (Fig. 1), and integrally laminating the at least one fiber-reinforced resin material and the resin expanded body together by causing the resin of the at least one fiber-reinforced resin material to flow into the at least one hole of the resin expanded body (Para. 67 – 68). However, 
Yet, in a similar field of endeavor, Tokoro teaches a process for forming a laminated article comprising a foam core sandwiched between two layers of a fiber reinforced resin (Col. 9, lines 27 – 40; Table 4). This process further includes arranging holes (cuts or piercings) on the outer skin surface of the resin expanded body that extends into the interior of the resin expanded particles before laminating by causing resin material to flow into the holes of the resin expanded body  (Col. 6, lines 40 – 46). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method taught by Jones so the resin expanded body has an outer skin surface with holes penetrating the outer skin surface and extending into the interior of the resin expanded particles. One would be motivated to make this modification so the resin deposited on the surface can effectively infiltrate the resin expanded body (Col. 6, lines 40 – 46).
Regarding claim 2, Jones in view of Tokoro teaches the invention disclosed in claim 1, as described above. Furthermore, Jones teaches thermally fusing the resin expanded particles (beads) to each other to form the resin expanded body (Para. 31, Para. 41) and causing the resin of the at least one fiber-reinforced resin material to flow into an inner area of the resin expanded particles (Para. 67).
Regarding claim 3, Jones in view of Tokoro teaches the invention disclosed in claim 1, as described above. Furthermore, Jones teaches forming the resin expanded body (ref. #4) by direct thermal fusion integrating a plurality of resin expanded particles (beads) being integrated (Para. 31, Para. 41), the resin expanded body being formed such that a void section (weld fault) is provided between the resin expanded particles (Fig. 5, Fig. 7), and wherein the at least one hole comprises a void section opening at the interface between the resin expanded body and the at least one fiber-reinforced resin material (Fig. 1 shows the groove opens into the outer layer of the fiber reinforced resin).
Regarding claim 4, Jones in view of Tokoro teaches the invention disclosed in claim 3, as described above. Furthermore, Jones teaches grooves (ref. #20 correlates to the opening of the void section) opening and penetrating a first surface of the resin expanded body and a second surface of the resin expanded body (Fig. 1), that is opposite the first surface, with void sections (weld fault) extending through the resin expanded body (Fig. 5, Fig. 7). Jones also teaches providing a fiber-reinforced resin material on a first surface of the resin expanded body and providing a second fiber-reinforced resin material on the second surface of the resin expanded body (Para. 63 – 64), and integrally laminating the first fiber-reinforced resin material on the first surface of the resin expanded body and the second fiber-reinforced resin material on the second surface of the resin expanded body by causing the resin of at least one of the first fiber reinforced resin material and the second fiber-reinforced resin material to flow into the void section that opens at both the first surface and the second surface (Para. 67 – 68).
Regarding claim 5, Jones in view of Tokoro teaches the invention disclosed in claim 3, as described above. However, these referenced do not explicitly describe the void section occupying the resin expanded body at 0.1 to 50% by volume. Yet, Jones describes the beads are well fused together to minimize the welding defects between beads to provide the required mechanical properties for the foam (Para. 66). Furthermore, the void section disclosed in Fig. 5 appears to fall within the claimed range. So, it would have been obvious to a person having ordinary skill in the art at the time of the invention to specify that the void section occupies the resin expanded body at 0.1 to 50% by volume, for the purpose of minimizing welding defects, as taught by Jones. It has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116.  The examiner can normally be reached on 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743